Case 2:19-cv-03462-PA-SS Document 15 Filed 05/07/19 Page 1 of 2 Page ID #:52



 1   JOHN R. HABASHY - SBN
     (john@lexiconlaw.com)
 2   LEXICON LAW GROUP
     633 W. Fifth St., 28th Floor
 3   Los Angeles, CA 90071
     Telephone: 213-233-5900
 4   Fax: 888-373-2107
 5   Local Counsel for Plaintiff and the Proposed Class
 6   Ryan M. Kelly (Pro Hac Vice admitted)
     (rkelly@andersonwanca.com)
 7   ANDERSON + WANCA
     3701 Algonquin Road, Suite 500
 8   Rolling Meadows, IL 60008
     Telephone: 847-368-1500
 9   Fax: 847-368-1501
10   Counsel for Plaintiff and the Proposed Class
11                        UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13
14
     ERIC B. FROMER CHIROPRACTIC,                Case No.: 2:19-CV-03462-PA-SS
15
     INC., a California corporation,
16   individually and as the representative
     of a class of similarly-situated persons,   PLAINTIFF’S NOTICE OF
17                                               VOLUNTARY DISMISSAL
                                                 WITHOUT PREJUDICE
18                             Plaintiff,
19                v.

20   CARD ONE INTERNATIONAL,
21   INC.,

22
                                Defendant.
23
24
25
26
27
28
Case 2:19-cv-03462-PA-SS Document 15 Filed 05/07/19 Page 2 of 2 Page ID #:53



 1         Pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(i), Plaintiff, ERIC B. FROMER
 2   CHIROPRACTIC, INC., hereby dismisses this action without prejudice.
 3
 4   DATED: May 7, 2019                         ANDERSON + WANCA
 5                                      By: /s/ Ryan M. Kelly
 6                                          RYAN M. KELLY

 7                                              LEXICON LAW GROUP
 8                                              JOHN R. HABASHY

 9                                              Attorneys for Plaintiff, ERIC B.
10                                              FROMER CHIROPRACTIC, INC., a
                                                California corporation, individually and
11                                              as the representative of a class of
12                                              similarly-situated persons

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
